Case: 11-13633    Date Filed: 09/14/2012   Page: 1 of 8

                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 11-13633
                          Non-Argument Calendar
                        ________________________

                 D. C. Docket No. 3:09-cv-01104-RBD-JRK


JANET MAY BEAL,

                                                              Plaintiff-Appellant,

                                    versus

CONVERGYS CORPORATION,

                                                            Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________
                           (September 14, 2012)

Before MARCUS, MARTIN and EDMONDSON, Circuit Judges.


PER CURIAM:



     Janet Beal, proceeding pro se, appeals the grant of summary judgment in
                Case: 11-13633       Date Filed: 09/14/2012      Page: 2 of 8

favor of her employer, Convergys Corporation (“Convergys”), on her claims of

race discrimination, discriminatory discharge, failure to promote, and retaliation.1

Beal brought her claims under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. § 2000e-2(a), 3(a), and the Florida Civil Rights Act (“FCRA”).2

No reversible error has been shown; we affirm.

       Beal, an African-American female, filed a complaint against Convergys

alleging that, while she was employed as a sales and service representative by

Convergys, she was discriminated against based on her race: ultimately subject to

a discriminatory discharge. She also alleged that Convergys failed to promote her

and retaliated against her after they learned that (a) she had filed a discrimination

charge with the Equal Employment Opportunity Commission (“EEOC”), and (b)

she was involved in a lawsuit with a former employer, CSX Corporation (“CSX”).3



   1
   We review de novo the district court’s grant of summary judgment. Thomas v. Cooper
Lighting, Inc., 506 F.3d 1361, 1363 (11th Cir. 2007). And we view the evidence in the light
most favorable to the non-moving party. Id.
   2
    Employment claims brought under the FCRA involve the same analysis as Title VII disparate
treatment claims. See Harper v. Blockbuster Entm’t Corp., 139 F.3d 1385, 1387 (11th Cir. 1998)
(FCRA).
   3
    Beal also alleged that she was denied tuition reimbursement, was excluded from important
team meetings, that her interviews for positions were cancelled, and that her supervisors were
changed excessively. We conclude that Beal abandoned these claims because she fails to argue
on appeal that the district court erred in denying these claims. See N. Am. Med. Corp. v. Axiom
Worldwide, Inc., 522 F.3d 1211, 1217 n.4 (11th Cir. 2008) (stating that “issues not raised on
appeal are abandoned”).

                                               2
                Case: 11-13633        Date Filed: 09/14/2012       Page: 3 of 8

                                                I.



       For her race discrimination and discriminatory discharge claims, Beal

alleged that -- despite having ten years’ experience in marketing, as well as

various business education and skills -- she was rejected from several internal

positions for which she applied, some of which were later filled by candidates who

were not black, or were less qualified than Beal. In addition, Beal argued that

similarly-situated white employees were treated more favorably and that the covert

placement of reprimands in her personnel file before her termination proved

pretext and rebutted Convergy’s proffered reasons for her termination.4 The

district court concluded that Beal failed to establish a prima facie case of race

discrimination or discriminatory discharge: she did not show that she was treated

differently than similarly-situated persons outside her protected class.

       To establish a prima facie case of race discrimination under Title VII, the

employee must prove (1) that she is a member of a racial minority; (2) that she was

   4
     Because this case is a circumstantial evidence case, the burden-shifting framework
established in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 663
(1973), applies. Under this framework, the plaintiff must first establish a prima facie case, which
creates a presumption of unlawful discrimination against the employee. The employer may then
rebut that presumption with legitimate, non-discriminatory reasons for the adverse employment
acts. The employee must then proffer sufficient evidence to create a genuine issue of material
fact that the defendant’s articulated reasons are pretextual. See Crawford v. Carroll, 529 F.3d
961, 976 (11th Cir. 2008).

                                                3
               Case: 11-13633     Date Filed: 09/14/2012     Page: 4 of 8

subjected to an adverse employment action; (3) that her employer treated

similarly-situated employees outside her classification more favorably; and (4) that

she was qualified for the job. Holifield v. Reno, 115 F.3d 1555, 1562 (11th Cir.

1997). To make a comparison of the plaintiff’s treatment to that of non-minority

employees, the plaintiff must show an employee who is similarly situated to the

plaintiff in all relevant respects. Id. If a plaintiff fails to show the existence of

such an employee, summary judgment is appropriate where no other evidence of

discrimination exists. Id. When a plaintiff alleges discriminatory discipline, we

require that the quantity and quality of the comparator’s misconduct be nearly

identical to the plaintiff’s. See Burke-Fowler v. Orange Cnty., Fla., 447 F.3d

1319, 1323 (11th Cir. 2006).

      In this case, Beal fails to establish that two co-workers, Brenda Daniel and

Hans Belanger, are valid comparators. Beal does not dispute that she failed to

meet her sales goals, while Daniel excelled in her position. Daniel, therefore, is

not a proper comparator for pay raises, promotions, or benefits because she and

Beal were not similar in all relevant respects in terms of their job performance.

See Holifield, 115 F.3d at 1562. With regard to the reduction in work hours,

Belanger had his hours reduced even more than Beal; and thus, even assuming that

Beal is correct in stating that she and Belanger were functionally equal in terms of

                                            4
              Case: 11-13633     Date Filed: 09/14/2012    Page: 5 of 8

job duties, Belanger was not treated more favorably than Neal. Belanger also is

not a valid comparator for Beal’s disparate-discharge claim because he was

terminated for unsatisfactory performance, while Beal was terminated for

recording customer calls in violation of company policy.

      Because Beal failed to show the existence of a valid comparator in either

her race discrimination or discriminatory discharge claims and does not present

other evidence of discrimination, she failed to establish a prima facie case of

discrimination. See Burke-Fowler, 447 F.3d at 1323 (holding that a plaintiff had

not established a prima facie case of race discrimination because she failed to

show valid comparators and presented no other circumstantial evidence of

discrimination). Accordingly, the district court properly dismissed Beal’s race

discrimination and discriminatory-discharge claims.



                                         II.



      Even assuming that Beal could establish a prima facie case of failure to

promote, the district court concluded that she had failed to rebut Convergys’s

legitimate, nondiscriminatory reasons for not selecting her for any of the 67




                                          5
               Case: 11-13633     Date Filed: 09/14/2012    Page: 6 of 8

internal positions for which she applied: she was ineligible for most of the

positions, lacked the relevant experience, or was not the most qualified candidate.

      On appeal, Beal argues that her credentials illustrate she was better qualified

than the candidates selected to fill 11 of the positions for which she applied. Beal

exclusively relies on a job chart that lists the positions she applied for, the reason

(if any) given for her nonselection, and the selected candidates’s race, sex, age,

and education. Beal’s chart, however, does not compare her experience, work

history, performance at Convergys, or other qualifications to the candidates

selected: she included none of that information for the selected candidates.

      Viewing the evidence in the light most favorable to Beal, she did not

present evidence establishing that she was more qualified than any of the

candidates selected for the positions she applied for, or that she was eligible for

the remaining positions. She failed to show that no reasonable person could have

chosen the selected candidates over her. See Brooks v. Cnty. Comm’n of

Jefferson Cnty., Ala., 446 F.3d 1160, 1163 (11th Cir. 2006) (holding that in the

failure-to-promote context, “[a] plaintiff must show that the disparities between

the successful applicant’s and her own qualifications were of such weight and

significance that no reasonable person, in the exercise of impartial judgment,




                                           6
              Case: 11-13633     Date Filed: 09/14/2012   Page: 7 of 8

could have chosen the candidate selected over the plaintiff”) (quotation and

citation omitted).



                                         III.



      Turning to Beal’s retaliation claim, Title VII makes it unlawful “for an

employer to discriminate against any of his employees . . . because [she] has

opposed any practice made an unlawful employment practice” under Title VII. 42

U.S.C. § 2000e-3(a). Retaliation under Title VII occurs when an employee

engages in protected activity and suffers an adverse employment action that is

causally related to that activity. See Harper, 139 F.3d at 1388.

      In this case, the district court properly concluded that Beal had established a

prima facie case for retaliation. She demonstrated a causal link between her

protected activity -- namely, her various internal complaints and her filing of the

EEOC charge -- and the adverse employment acts (including a reduction in her

work hours and her eventual termination) that occurred after March 2009, when

Convergys first became aware of Beal’s prior litigation with CSX. But Beal failed

to rebut Convergys’s legitimate, nondiscriminatory reasons for the adverse




                                          7
                Case: 11-13633   Date Filed: 09/14/2012   Page: 8 of 8

employment acts, including that Beal performed unsatisfactorily by failing to meet

her sales goals and by recording customer calls contrary to company policy.

       Here, Beal does not dispute that she failed to meet her sales goals. Nor does

she present evidence supporting her assertion that she received reprimands from

Convergys mainly or just to thwart her career advancement. Because Beal did not

demonstrate that Convergys’s proffered reasons were not the “real” reasons for the

adverse employment acts, or that the real reason was discriminatory animus

against her, she failed to establish pretext. See St. Mary’s Honor Ctr. v. Hicks,

509 U.S. 502, 515, 113 S.Ct. 2742, 2752, 125 L.Ed.2d 407 (1993) (holding that “a

reason cannot be proved to be a ‘pretext for discrimination’ unless it is shown both

that the reason was false, and that discrimination was the real reason”) (emphasis

in original).

       For the foregoing reasons, we affirm the district court’s grant of summary

judgment in favor of Convergys.

       AFFIRMED.




                                          8